Title: Bellamy Storer to James Madison, 21 December 1835
From: Storer, Bellamy
To: Madison, James


                        
                            
                                My dear Sir, 
                            
                            
                                
                                    Washington.
                                
                                Decr. 21. 1835
                            
                        
                        
                        It would have given me great pleasure to have delivered the inclosed communication in person—but the
                            gratification is denied to me—
                        I beg you to be assured of the deep respect, and most enduring regard of one, who has always sustained your
                            principles, and venerated your character Your most ob. Sert—
                        
                        
                        
                            
                                Bellamy Storer
                            
                        of Ohio
                    